DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Results of Appeal
The Patent Trial and Appeal Board affirmed the rejection(s) against independent claim(s), but reversed all rejections against claim(s) 21 dependent thereon. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Crook on 9/1/2022.

The application has been amended as follows: 
IN THE CLAIMS:
1.	(Currently Amended)  A multilayer panel with an embedded light source comprising:
a first layer of composite material;
a second layer of composite material;
a first electrode associated with the first layer of composite material and positioned between the first layer of composite material and the second layer of composite material;
a second electrode associated with the first layer of composite material and positioned between the first layer of composite material and the second layer of composite material;
a depression formed in the first layer of composite material, wherein the first electrode and the second electrode each continuously extend from a first edge of the first layer of composite material, through the depression, and to a second edge of the first layer of composite material;
a light source in electrical communication with the first electrode and the second electrode, wherein the light source is positioned on the first electrode and the second electrode within the depression; and
the second layer of material overlying the first layer of composite material, the light source, and a portion of the first layer of composite material extending beyond the depression;
wherein the first electrode or the second electrode is free to move relative to the first layer of composite material.
2.	(Previously Presented)  The multilayer panel of claim 1, wherein the second layer of material is a laminate layer and wherein the light source is not detectable within the multilayer panel when the light source is not illuminated. 
3.	(Canceled)  
4.	(Original)  The multilayer panel of claim 1 further comprising:
a conductive adhesive positioned between at least one of the first electrode or the second electrode and the light source.
5.	(Original)  The multilayer panel of claim 1 further comprising: 
a layer of core material.
6.	(Original)  The multilayer panel of claim 1, wherein the second layer is a pre-impregnated composite material. 
7.	(Original)  The multilayer panel of claim 1, wherein the multilayer panel has a non-planar curvature.
8.	(Original)  The multilayer panel of claim 1, wherein the light source is a static image flexible organic light emitting diode.
9.	(Original)  The multilayer panel of claim 1, wherein the light source is a programmable flexible organic light emitting diode.
10.	(Original)  The multilayer panel of claim 1, wherein the multilayer panel comprises a display or lighting in an aircraft.
11.	(Original)  The multilayer panel of claim 10, wherein the multilayer panel comprises at least one of cabin lighting, décor, advertising, emergency signage, emergency lighting, entertainment display, seat placards, or safety signage.
12.	(Currently Amended)  An aircraft comprising:
a multilayer panel with an embedded light source comprising a first electrode associated with a first layer of composite material, a second electrode associated with the first layer of composite material, a depression formed in the first layer of composite material, wherein the first electrode and the second electrode each continuously extend from a first edge of the first layer of composite material, through the depression, and to a second edge of the first layer of composite material, wherein the first electrode or the second electrode is free to move relative to the first layer of composite material, a light source in electrical communication with the first electrode and the second electrode and positioned on the first electrode and the second electrode within the depression, and a second layer of material overlying the first layer of composite material, the light source, and a portion of the first layer of composite material extending beyond the depression; and
a controller in communication with the light source.
13.	(Original)  The aircraft of claim 12, wherein the multilayer panel comprises at least one of cabin lighting, décor, advertising, emergency signage, emergency lighting, entertainment display, seat placards, or safety signage.  
14-15.	(Canceled) 
16.	(Currently Amended)  A multilayer panel with an embedded light source comprising:
a first layer of composite material;
a depression formed in the first layer of composite material;
a light source positioned on [an] a first electrode and a second electrode within the depression and relative to the first layer of composite material, wherein the first electrode and the second electrode each continuously extend[[s]] from a first edge of the first layer of composite material, through the depression, and to a second edge of the first layer of composite material opposite the first edge of the first layer of composite material; and
a second layer of composite material overlying the first layer of composite material, the light source, and a portion of the first layer of composite material extending beyond the depression;
wherein the first electrode or the second electrode is free to move relative to the first layer of composite material.
17-18.	(Canceled) 
19.	(Original)  The multilayer panel of claim 16, wherein the multilayer panel comprises a display or lighting in an aircraft.
20.	(Original)  The multilayer panel of claim 19, wherein the multilayer panel comprises at least one of cabin lighting, décor, advertising, emergency signage, emergency lighting, entertainment display, seat placards, or safety signage.
21.	(Canceled)  
22.	(Previously Presented)  The multilayer panel of claim 1, wherein the first electrode and the second electrode each have a portion positioned within the depression and another portion extending outside of the depression.
23.	(Previously Presented)  The multilayer panel of claim 1, wherein a portion of the first electrode positioned within the depression has an elevation different from another portion of the first electrode outside of the depression.
24.	(Previously Presented)  The multilayer panel of claim 1, wherein the first electrode or the second electrode is formed of conductive tape affixed to the first layer of composite material.
25.	(Previously Presented)  The multilayer panel of claim 1, wherein the first electrode or the second electrode is formed of conductive material integrated within the first layer of composite material.
26.	(Previously Presented)  The multilayer panel of claim 1, wherein a size, a shape, and a thickness of the depression corresponds to a size, a shape, and a thickness of the light source such that the light source fills the depression and is flush with a surface of the first composite layer outside of the depression.
27.	(New)  The multilayer panel of claim 16, wherein the first electrode and the second electrode each have a portion positioned within the depression and another portion extending outside of the depression.

END EXAMINER’S AMENDMENT

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janssen et al. (US PGPub 2010/0061093 A1) teaches (Figs. 1 and 2) a multilayer panel with an embedded light source 14 comprising a first layer of composite material 12 (Paragraph 18 epoxy glass); a second layer of composite material 16 (Paragraph 23, glass epoxy); a first electrode 20 and a second electrode 20 each associated with the first layer of composite material 12 and positioned between the first layer of composite material 12 and the second layer of composite material 12; a light source 13, wherein the light source 14 is positioned on an electrode.
Wang (US PGPub 2003/0038292 A1) teaches including a depression in the first material 25 with electrodes 21, 221, 222, 223 and LEDs 201, 202, 203 in the depression.

Allowable Subject Matter
Claims 1, 2, 4-12, 16, 19, 20, 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Janssen et al. teaches the light sources and electrodes.  Wang teaches locating the light sources and electrodes in a groove.  
As seen in the Patent Board Decision 7/29/2022, the Patent Trial and Appeal Board reversed the rejection of previously presented dependent claim 21.
The prior art does not teach the first or second electrode being free to move relative to the first layer of composite material as a structural feature in the final product in combination with the other limitations of the multilayer panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875             

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875